DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 1-6, 9, 10, 19, and 20 in the reply filed on 4/8/2021 is acknowledged.  The traversal is on the ground(s) that the requirement is deficient because claim 1 is in both groups of claims.  This is not found persuasive because claim 1 links the inventions of Group I and Group II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8, and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the “memory system as claimed in claim 1, wherein: the first sub error correction circuit performs the first error correction operation on some memory cells included in the first memory area, and the second sub error correction circuit performs the second error correction operation on other memory cells included in the first memory area and all memory cells included in the second memory area”.  
However, claim 1 requires: “a first sub error correction circuit for performing a first error correction operation on first data bits of the first memory area received through the input/output lines and a second sub error correction circuit for performing a second error 
Therefore, it is unclear whether the first sub error correction circuit performs a first error correction operation on first data bits of the first memory area; or whether the first sub error correction circuit performs a first error correction operation on only some memory cells included in the first memory area.  Similarly, it is unclear whether the second sub error correction circuit performs a second error correction operation on second data bits of the second memory area; or whether the second sub error correction circuit performs a second error correction operation on other memory cells included in the first memory area and all memory cells included in the second memory area.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pat. Pub. 2016/0188405; hereinafter referred to as Li) in view of Lee et al (US Pat. Pub. 2013/0080857; hereinafter referred to as Lee).
As per claim 1:	Li teaches a memory system, comprising: 
a memory cell array including a plurality of memory areas (Fig. 2A, 299; paragraph 100), the plurality of memory areas including a first memory area and a second memory area (Fig. 2A, 292 left side and right side); 
an input/output circuit (Fig. 2A, 291) including input/output lines (Fig. 2A, 290) for transmitting or receiving data bits and parity bits (Fig. 2A, 210 and 261) to or from the plurality of memory areas (paragraph 119); and 
an error correction circuit (Fig. 2A, 261) for performing a first error correction operation on first data bits of the first memory area received through the input/output lines and for performing a second error correction operation on second data bits of the second memory area received through the input/output lines (paragraphs 73-79, 96, and 98), wherein 
the first memory area has a higher bit error rate than the second memory area (claim 12, paragraph 36, paragraph 98: “some portions are enabled to store different numbers of bytes of error correcting information”).
Not explicitly disclosed is a plurality of sub error correction circuits, the plurality of sub error correction circuits including a first sub error correction circuit for performing a 
a plurality of sub error correction circuits (Fig. 1, 110_1-110_N), the plurality of sub error correction circuits including a first sub error correction circuit for performing a first error correction operation on data bits of a memory area received through the input/output lines (Fig. 1, 110_1), and a second sub error correction circuit for performing a second error correction operation (Fig. 1, 110_2);
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the switching circuitry of Lee to connect respective portions of memory areas in Li to the appropriate corresponding ECC encoders.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Li teaches using different ECC encoders selectively applied to different data portions of a memory based on error parameters (paragraphs 118, 96 and 98), and the circuitry of Lee would have facilitated the switching off ECC for memory portions based on error parameters as required by Li.
As per claim 2:	Lee further teaches the memory system as claimed in claim 1, further comprising: a switching circuit being connected to the input/output circuit and the first and second sub error correction circuits (Fig. 1, 130); and a control logic (Fig. 1, 131) to control the switching circuit to electrically connect (Fig. 1, MUX) the first memory area 
As per claim 3:	Li further teaches the memory system as claimed in claim 2, wherein: 
the first and second memory areas include sub memory areas (paragraph 61), and
the control logic is to control the switching circuit to connect first input/output lines to the first sub error correction circuit, the first input/output lines corresponding to sub memory area included in the first memory area, and to control the switching circuit to connect second input/output lines to the second sub error correction circuit, the second input/output lines corresponding to sub memory area included in the second memory area (paragraphs 73-79, 96, and 98; at least the entire first and second memory areas are written, which necessarily include their sub-areas).
As per claim 4:
	Li further teaches the memory system as claimed in claim 3, wherein, during the first error correction operation, the first sub error correction circuit writes data bits in some sub memory areas included in the first memory area and writes parity bits in other sub memory areas included in the first memory area (paragraph 100, first sentence).
As per claim 6:	Li teaches the memory system as claimed in claim 1, wherein: the first sub error correction circuit performs the first error correction operation on some memory cells included in the first memory area (Fig. 2A, 261).  Not explicitly disclosed is the second sub error correction circuit performs the second error correction operation on other memory cells included in the first memory area and all memory cells included in the second memory area.  However, doing so would have been obvious to a skilled artisan at the time the invention was filed, because it was merely a matter of notation.  For example, if a first portion of memory in Li has a first error rate as determined by element 180 and a second portion of memory in Li has a second error rate as determined by element 180, it would have been trivial to label some of the first portion of memory as a 
As per claim 9:	Li further teaches the memory system as claimed in claim 1, wherein the first and second error correction operations include correcting different numbers of bit errors or detecting different numbers of bit errors (paragraphs 36, 43-52, and 96).
As per claim 19:	Li teaches a memory device, comprising: 
a memory cell array including a plurality of memory areas (Fig. 2A, 299; paragraph 100), the plurality of memory areas including a first memory area and a second memory area (Fig. 2A, 292 left side and right side); 
an input/output circuit (Fig. 2A, 291) including input/output lines (Fig. 2A, 290) for transmitting or receiving data bits and parity bits (Fig. 2A, 210 and 261) to or from the plurality of memory areas (paragraph 119); 
an error correction circuit (Fig. 2A, 261) for performing a first error correction operation on first data bits of the first memory area received through the input/output lines, and a second error correction operation on second data bits of the second memory area received through the input/output lines (paragraphs 73-79, 96, and 98).
Not explicitly disclosed is:
a plurality of sub error correction circuits, the plurality of sub error correction circuits including a first sub error correction circuit for performing a first error correction operation on first data bits of the first memory area received through 
a switching circuit being connected to the input/output circuit and the error correction circuit; and 
a control logic to control the switching circuit to electrically connect the first memory area to the first sub error correction circuit and to control the switching circuit to selectively connect the second memory area to the second sub error correction circuit.
However, Lee in an analogous art teaches:
a plurality of sub error correction circuits (Fig. 1, 110_1-110_N), the plurality of sub error correction circuits including a first sub error correction circuit for performing a first error correction operation on data bits of a memory area received through the input/output lines (Fig. 1, 110_1), and a second sub error correction circuit for performing a second error correction operation (Fig. 1, 110_2);
a switching circuit being connected to the input/output circuit and the error correction circuit (Fig. 1, 130); and 
a control logic to control the switching circuit (Fig. 1, 131) to electrically connect a memory area to a sub error correction circuit (Fig. 1, MUX).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the switching circuitry of Lee to connect respective portions of memory areas in Li to the appropriate corresponding ECC encoders.  This modification 
As per claim 20:
	Li further teaches the memory device as claimed in claim 19, wherein the first memory area has a higher bit error rate than the second memory area (claim 12, paragraph 36, paragraph 98: “some portions are enabled to store different numbers of bytes of error correcting information”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee in view of Kim (US Pat. Pub. 2016/0132388).
As per claim 10:	Li et al teach the memory system as claimed in claim 1.  Not explicitly disclosed is wherein: the input/output circuit further includes a plurality of sense amplifiers, and sub memory areas included in the plurality of memory areas are connected to the input/output lines extending from the plurality of sense amplifiers.  However, Kim in an analogous art teaches an input/output circuit (Fig. 9, 113) that includes a plurality of sense amplifiers (Fig. 9, 115), and a memory area connected to the input/output lines extending from the plurality of sense amplifiers (Fig. 9, BLs; paragraph 93).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to include sense amplifiers in the memory of Li et al.  This .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111